      Case 1:17-cv-00598-BKS-CFH Document 98 Filed 03/18/20 Page 1 of 3



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ANGIODYNAMICS, INC.,

                      Plaintiff,

       -against-                                  No. 1:17-CV-0598 (BKS/CFH)

C.R. BARD, INC.; BARD ACCESS SYSTEMS,
INC.,

                      Defendants.



          NOTICE OF MOTION SEEKING RECONSIDERATION OF
   MAGISTRATE JUDGE HUMMEL’S ORDER DENYING DEFENDANTS’
  MOTION SEEKING 30-DAY EXTENSION OF THE SUMMARY JUDGMENT
  DEADLINE IN LIGHT OF THE CORONAVIRUS PUBLIC HEALTH CRISIS

PLEASE TAKE NOTICE:

Motion By:                                   O’Melveny & Myers LLP
                                             Harris Beach PLLC
                                             Attorneys for Defendants C.R. Bard, Inc. and
                                             Bard Access Systems, Inc.

Return Date:                                 May 7, 2020 at 9:30 a.m. before the Hon.
                                             Brenda K. Sannes, United States District Judge
                                             for the United States District Court for the
                                             Northern District of New York, P.O. Box 7336,
                                             Syracuse, NY 13261-7336

Supporting Papers:                           Memorandum of Law

Designation of the Contents of the Record         1. Transcript of March 16, 2020 Hearing
On Appeal:                                        2. Defendants’ March 13, 2020 Letter
                                                     brief asking for 30-day extension of
                                                     the current deadline for summary
                                                     judgment
                                                     [ECF No. 93]
                                                  3. Plaintiffs’ March 14, 2020 Letter
                                                     opposition
                                                     [ECF No. 95]

                                            -1-
      Case 1:17-cv-00598-BKS-CFH Document 98 Filed 03/18/20 Page 2 of 3



Relief Requested:                     An order continuing all current case deadlines
                                      by 60 days.




                                          Respectfully submitted,


Dated: March 18, 2020                     /s/ Andrew J. Frackman
       New York, New York
                                          Andrew J. Frackman
                                          Pamela A. Miller
                                          Edward N. Moss
                                          O’MELVENY & MYERS LLP
                                          7 Times Square
                                          New York, N.Y. 10036
                                          Tel: (212) 326-2000
                                          Fax: (212) 326-2224

                                          James P. Nonkes
                                          Philip G. Spellane
                                          HARRIS BEACH PLLC
                                          99 Garnsey Road
                                          Pittsford, N.Y. 14534
                                          Tel: (585) 419-8611
                                          Fax: (585) 419-8811


                                          Attorneys for Defendants C.R. Bard, Inc.
                                          and Bard Access Systems, Inc.




                                    -2-
      Case 1:17-cv-00598-BKS-CFH Document 98 Filed 03/18/20 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I certify that on March 18, 2020, I filed a copy of the foregoing document, as well as the

accompanying documents, with the Clerk of the Court via the CM/ECF system, which gave

notice to all counsel who have made an appearance in this action.



Dated: March 18, 2020                               /s/ Andrew J. Frackman
